Citation Nr: 1201233	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  10-08 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for allergies/a sinus disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to October 1972. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the appellant's claims for service connection for diabetes mellitus, hypertension, asthma, allergies/a sinus disorder, and "psychiatric problems."  

The appellant proffered testimony at a videoconference before the undersigned Veterans Law Judge (VLJ) in June 2011.  A transcript of that hearing was prepared and has been included in the claims folder for review.  


FINDING OF FACT

The Veteran does not have diabetes mellitus, hypertension, asthma, allergies/a sinus disorder, or an acquired psychiatric disorder, to include PTSD, that was caused or aggravated by her service, or by a service-connected disability.    



CONCLUSION OF LAW

Diabetes mellitus, hypertension, asthma, allergies/a sinus disorder, and an acquired psychiatric disorder, to include PTSD, were not caused or aggravated by the Veteran's service, or by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

 The Veteran asserts that she is entitled to service connection for diabetes mellitus, hypertension, asthma, allergies/a sinus disorder, and an acquired psychiatric disorder, with the claims for asthma and allergies/a sinus disorder to include as secondary to service-connected dyspepsia.  During her hearing, held in June 2011, it was asserted that the Veteran performed duties at her base in Texas that included picking up packages and newspapers that were returning from Vietnam, and it was argued that she may therefore have been exposed to Agent Orange, and that she may have the claimed conditions (other than an acquired psychiatric disorder), due to such exposure.  The Veteran further asserted that she may have the claimed conditions (other than an acquired psychiatric disorder) from being exposed to her brother, who served in the Persian Gulf.  See generally 38 C.F.R. § 3.317.  Finally, she argued that she may have been exposed to asbestos, apparently from being exposed to heating and cooling systems in her office.  With regard to the claim for an acquired psychiatric disorder, the Veteran testified that during service as a journalist at Carswell Air Force Base she worked with four other enlisted personnel and a non-commissioned officer (NCO).  She asserts that she was harassed by her NCO, to include him putting a chewed-up cigar in her typewriter, telling "off color" jokes, and sneaking up behind her and talking very loud so as to scare her.  She stated that she tried to transfer and to change her job, but that she was refused.  Finally, she stated that although nothing was found to be wrong with her upon a mental health evaluation, that she was given a diagnosis of a personality disorder as an excuse for her discharge.  

In general, service connection may be established for a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a pre- existing injury or disease in the line of duty.  38 U.S.C.A. § 1110.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for hypertension, and diabetes mellitus, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service. 

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit  has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29  (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2011).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

Applicable regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

During the pendency of this appeal, a new version of 38 C.F.R. § 3.304 was enacted.  See 75 Fed. Reg. 39843 (July 13, 2010).  Among other things, in some cases, the new regulation significantly changes the criteria for determining whether or not a claimed stressor is considered to have been verified.  However, as discussed infra, the Veteran is not shown to have participated in combat, or to have served in a war zone; her relevant stressors are alleged to have occurred in the United States, and the changes are not applicable to her claim.  

Personality disorders are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2011); Winn v. Brown, 8 Vet. App. 510, 516 (1996), Beno v. Principi, 3 Vet. App. 439 (1992).  

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting from asbestos exposure. The date of this amended material is December 13, 2005.  The Court has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f). 

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b). 

The latency period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h). 

The Veteran's service treatment reports include a report, dated in September 1972, which shows that she was evaluated by mental health services, with notations of poor motivation since her arrival to the base, showing no interest in her work, failing to pick up career development materials, being unproductive, and a number of occasions of counseling.  The report shows that she was found not to have a psychiatric disorder, but that she was disqualifiable due to a passive-aggressive personality disorder.  The report notes that she was found to be sufficiently free from mental illness, defect or derangement and to be able to distinguish right from wrong, and to adhere to the right, and to be responsible for her actions, and not to be a threat.  The Veteran's separation examination report, dated in October 1972, shows that her sinuses, lungs and chest, heart, abdomen and viscera, and her psychiatric condition, were clinically evaluated as normal, that urinalysis was negative for sugar, that a chest X-ray was normal.  Her blood pressure was 110/70.  The report notes frequent indigestion associated with nervousness and hyperacidity that was adequately treated with antacids, and that she denied a "disturbance of consciousness and all other significant medical or surgical history," that there was no evidence of emotional instability or irrational or suicidal behavior, that she was not a threat, and that she was being considered for administrative separation.    

The Veteran's personnel records include several statements from supervisors: a September 1972 statement from a NCOIC (non-commissioned officer in charge), L.R.S., Master Sergeant, states that the Veteran was slow in her work and required constant supervision on all tasks, that she had not improved since her arrival, and that her presence was a liability.  

Two September 1972 statements from Captain D.C.D. state that the Veteran was assigned to the office in August 1972, and that it would be very difficult for her to adapt to Air Force life and become a productive member of any organization.  He indicated that his opinion was based on personal observation of her work, discussion with her supervisor, and her demonstrated attitude and abilities.  He asserted that she has little potential for training or promotion.  A second statement from D.C.D. reports that the Veteran was unable to grasp her administrative duties, and that she went about learning her duties in a detached manner, "which I interpreted as being an unwillingness to do any tasks other than those normally performed by Information personnel.  Accordingly, she was returned to the Newspaper Office."

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1979 and 2010.  This evidence is summarized as follows: 

Private treatment reports dated in 1979, show that the Veteran was treated for complaints of muscle weakness and hypoglycemia.  Thereafter, she received a number of evaluations for her complaints of hypoglycemia, with laboratory testing within normal limits.  Beginning in August 1980, she was treated for allergic rhinitis.  A June 1982 report notes "wheat allergy with hypoglycemia diet."  In April 1984, she received treatment for complaints of a nine-month history of "spells."  A November 1985 report notes bronchitis.  In June 1987, she complained of a variety of symptoms and conditions, to include sinus infections and hypoglycemia; the report notes that hypoglycemia needed to be documented; there was no diagnosis.  Beginning in 1988, she was treated for sinusitis, with additional notations of rhinitis and allergies beginning in 1991.  A February 1992 chest X-ray was normal.  An October 1993 report shows complaints of "memory impairment," and "brain dysfunction," and that, "The patient is convinced that she has diabetes or glucose intolerance."  The report states that she did not have diabetes mellitus type 2.  A November 1994 report notes that her blood pressure was 144/86, and that the Veteran requested samples of Norvasc "as she forgot to take hers this morning."  In 1996, she was treated for bronchitis.  

VA progress notes, dated between 2004 and 2010, overall, show that a number of laboratory tests noted elevated glucose levels, and that she was treated for conditions that included bronchitis and hypertension.  In November 2004, she reported a history of treatment for hypertension since 1984.  In May 2008, she reported a history of environmental allergies, asthma, sinusitis, and having been diagnosed with diabetes two years' before.  The assessments included hypertension, history of asthma, environmental allergies, shortness of breath with fatigue, and diabetes mellitus type 2.  In March 2009, she was treated for hypertension.  A July 2009 report notes asthma, sinusitis, diabetes mellitus type 2, and "a mild form of muscular dystrophy," all "by history."  The impressions included hypertension, probable asthma, and diabetes mellitus type 2.  A December 2009 report notes treatment for asthma.  In March 2010, the Veteran asserted that she had asthma and diabetes mellitus, as well as "a mild form of dystrophy."  The examiner noted, "I do not have any records on this and cannot find anything that makes sense.  She does not know what it is, but says that she was told that it came along with her diabetes."  The examiner noted that she was "a very talkative, very poor historian," with "a lot of problems, many of which are related to finances."  The report notes fluctuating blood glucoses, and "probable asthma," and "a lot of situational problems."  A March 2010 addendum notes that a blood glucose test did not show hypoglycemia, and that she "most likely has mild diabetes," but that no treatment was needed at this time."  A September 2010 report notes an anxiety disorder.  

A VA PTSD examination report, dated in July 2009, shows that the examiner indicated that the Veteran's C-file had been reviewed.  Specifically, she summarized the Veteran's service treatment reports and service personnel records; there was no evidence of post-service treatment for psychiatric symptoms at that time.  The Veteran reported a history that included a small concussion in a 2006 motor vehicle accident (MVA), with possible residual brain damage, as well as short-term memory problems "for a while."  She reported being in a second MVA in June 2009.  With regard to her service, she reported that she had been a journalist (defense information specialist) at Carswell Air Force Base.  She stated that she had only been afforded a diagnosis of passive-aggressive personality disorder so that she could be discharged, although there was nothing wrong with her.  She denied having any mental health problems during service that were not addressed, and she denied having adjustment problems.  She denied a post-service history of treatment for psychiatric symptoms.  She asserted that during service, she had continually been harassed by her supervisor, but that he never touched her.  She stated that he would come up behind her and surprise her, put a chewed-up cigar in her typewriter belt, or put dirty jokes at her station.  On one occasion, he made a sexually-suggestive comment to her in front of servicemen in her office.  The report indicates that the Veteran did not meet three of the four criterion for PTSD, and that she was afforded psychological testing.  The Axis I diagnosis was adjustment disorder, unspecified.  The examiner indicated that she does not meet the diagnostic criteria for PTSD, and that her Axis I diagnosis was related to stress that the Veteran reported was related to family discord and her children.  The examiner stated that there did not appear to be any preexisting psychological conditions that were worsened by her military service, and that her current psychiatric condition was not caused by her military service.  

VA sinus, and respiratory, examination reports, dated in October 2010, show that the examiner indicated that the Veteran's C-file had been reviewed.  The Veteran reported that she had had sinus and allergy problems since the "early 1970's," and asthma since 1973.  A chest X-ray report contains an impression noting that there was no evidence for acute cardiopulmonary process.  A sinus X-ray was negative.  The diagnoses were seasonal allergy, and mild small airways obstruction.  The examiner concluded that the Veteran's allergies/sinus condition were less likely as not (less than a 50/50 probability) caused by or a result of or aggravated by her service-connected dyspepsia.  The examiner explained that the upper respiratory symptoms of allergy appear to be seasonal and extrinsic, and stated, "I know of no medical literature describing exacerbation of seasonal allergy by reflux disease.  I find no evidence of chronic or acute sinusitis.  There do not appear to be any episodes of breathing difficulties requiring clinic or hospital visits.  The diagnosis of asthma is not established in available records and the PFT (pulmonary function test) today is not diagnostic of asthma."  

A lay statement from J.P., received in May 2010, shows that the author states that she has known the Veteran all of her life, that she is strong in her beliefs and morals, and that "the experience she was subject to in the military have had lasting effects on her, especially when someone is standing behind her, and her being able to trust men.  She seems more jumpy and nervous every time I see her."  

As an initial matter, the Board finds that the Veteran is not a credible historian.  The Veteran has reported a history of sinus and allergy problems since the "early 1970's," and asthma since 1973.  See VA sinus, and respiratory, examination reports, dated in October 2010.  However, there is no relevant treatment shown dated prior to 1980.  In a November 2004 VA progress note, she reported a history of treatment for hypertension since 1984.  However, hypertension is not shown for many years after 1984.  In a May 2008 VA progress note, she reported a history of having been diagnosed with diabetes two years' before.  However, she is shown to have a history of claiming diabetes mellitus when it was not established, and the assessment of diabetes mellitus in that report is the earliest medical finding of diabetes.  Furthermore, although the Veteran is not shown to have served in Vietnam, a November 2004 VA progress note shows that the Veteran reported a history of recurrent scary dreams "when she first returned from Vietnam," and that "she was exposed to emotional abuse while on active duty in Vietnam."  Despite reporting that she was never touched by the NCO who harassed her during her hearing and during her 2009 VA PTSD examination, in a May 2008 VA progress note she reported a history of "military sexual trauma."  In a July 2010 VA progress note, she denied a history of physical, emotional, or sexual abuse.  In summary, the Veteran's assertions are shown to be so inconsistent, uncorroborated and contradicted by the service and post-service medical records, that the Board finds that she is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); see also Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing).

A.  Diabetes Mellitus, Hypertension, Asthma, Allergies/Sinus disorder

To the extent that the Veteran has argued that she was exposed to Agent Orange, as the Veteran did not have active military service in the Republic of Vietnam during the Vietnam era, or to have any other relevant overseas duty, she is not presumed to have been exposed to herbicides, and service connection is therefore not possible on this basis.  See 38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97, 62 Fed. Reg. 63604 (1997).  

To the extent that the Veteran has asserted that she may have been exposed to asbestos during service, even assuming arguendo that such exposure was shown, the Veteran is not shown to have been diagnosed with asbestosis, and there is no competent evidence showing that she has any of the claimed conditions that are related to exposure to asbestos during service.  Accordingly, this aspect of her claims will not be further discussed.  

To the extent that the Veteran has asserted that she may have any of the claimed conditions due to exposure to her brother, who served in the Persian Gulf, this appears to be an argument that service connection is warranted on the basis of an undiagnosed illness.  However, as she is not shown to be a "Persian Gulf Veteran," service connection is not warranted on this basis.  See 38 C.F.R. §§ 3.2(i), 3.317(a) (2011).   

The Board finds that the claims must be denied.  With regard to the claim for asthma, the Board finds that the preponderance of the evidence shows that the Veteran does not have asthma.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1110, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  She was not treated for, or found to have, asthma during service.  Furthermore, the October 2010 VA examination report is considered to be highly probative evidence on this issue, as it is shown to have been based on a review of the Veteran's C-file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The examiner concluded that the Veteran does not have asthma, and this conclusion is accompanied by a sufficient explanation.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Specifically, the examiner explained that a diagnosis of asthma was not established in the available records, and that the pulmonary function test was not diagnostic of asthma.  Although the Board has considered the notations of asthma in the 2009 VA progress notes, these appear to be based on the Veteran's erroneous reports, and are "by history" only, and none of them are shown to have been based on a review of the Veteran's C-file or any other detailed and reliable medical history, nor are any of them accompanied by a rationalized explanation.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Therefore, they are not afforded sufficient probative value to warrant the conclusion that the Veteran has asthma.  

With regard to all other claims, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303.  The Veteran was not treated for any relevant symptoms during service, nor is hypertension or diabetes mellitus shown to have been manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. § 3.307, 3.309.  The earliest medical evidence noting rhinitis is dated in August 1980, with a finding of bronchitis in 1985, sinusitis in 1987, and hypertension in 1994.  Therefore, none of the claimed conditions is shown for a period of at least seven years following separation from service.  The Veteran has been found not to be a credible historian, and these lengthy periods without treatment are evidence that there has not been a continuity of symptomatology, and they weigh heavily against the claims.  See Maxson v. Gober, 230 F.3d 1330, (Fed. Cir. 2000).  In addition, there is no competent medical evidence to show that any of the claimed conditions is related to service.  Accordingly, the claims must be denied.  

Finally, the extent that the Veteran argues that she has allergies/a sinus disorder that is secondary to her service-connected dyspepsia, there is no competent evidence of this, and the October 2010 VA examiner specifically concluded that the Veteran's allergies/sinus condition were less likely as not (less than a 50/50 probability) caused by or a result of or aggravated by her service-connected dyspepsia.  The examiner explained that the upper respiratory symptoms of allergy appear to be seasonal and extrinsic, and he stated that he did not know of any medical literature describing exacerbation of seasonal allergy by reflux disease.  Accordingly, service connection is not warranted on a secondary basis.  See 38 C.F.R. § 3.310.  

B.  Acquired Psychiatric Disorder, to include PTSD

With regard to PTSD, the Board finds that the Veteran is not shown to have this disorder.  Gilpin.  There is no competent evidence of record to show that the Veteran has PTSD.  In addition, the July 2009 VA PTSD examination report is considered to be highly probative evidence on this issue, as it is shown to have been based on a review of the Veteran's C-file, the examiner concluded that the Veteran does not have PTSD, and this conclusion is accompanied by a sufficient explanation.  Prejean; Neives-Rodriguez.  Accordingly, the claim must be denied.

With regard to the claim for an acquired psychiatric disorder other than PTSD, the Veteran was found to have a personality disorder just prior to separation from service.  However, personality disorders are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9; Winn; Beno.  The earliest post-service medical evidence of an acquired psychiatric disorder is found in the July 2009 VA examination report.  This is about 37 years after service.  The Veteran has been found not to be a credible historian, and this lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim.  Maxson.  In addition, there is no competent medical evidence to show that the Veteran has an acquired psychiatric condition that is related to her service.  In this regard, the July 2009 VA examiner specifically related the Veteran's adjustment disorder to nonservice issues.  Accordingly, the claim must be denied.  

C.  Conclusion

In reaching these decisions, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  

With respect to the Veteran's own contentions, and the lay statement, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The issues on appeal are based on the contentions that diabetes mellitus, hypertension, asthma, allergies/a sinus disorder, and an acquired psychiatric disorder, to include PTSD, were caused by service that ended in 1972, or that asthma and allergies/a sinus disorder were caused or aggravated by a service-connected disability.  However, PTSD and asthma are not shown, and none of the other claimed conditions are shown, at the earliest, prior to 1980.  In this regard, the Board is fully aware that applicable regulation requires continuity of symptomatology, not continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 16 (1991).  However, in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  The Board as fact finder is obligated to and fully justified in determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  The Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record.  Buchanan.  In this case, the Veteran has been found not to be credible.  When the Veteran's service treatment records and her post-service medical records are considered, the Board finds that the medical evidence shows that she does not have PTSD or asthma, and that none of the other claimed conditions are related to her service, or a service-connected disability, and that this evidence outweighs any of the Veteran's statements to the effect that she has the claimed conditions that are related to her service, or to a service-connected disability.    


II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in September 2008, and August 2010.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  In this regard, a February 2009 RO memorandum states that the Veteran's personnel records and medical records were unavailable for review.  In fact, her personnel records and service treatment reports are of record, and therefore apparently were received after this memorandum was issued.  The RO has obtained the Veteran's VA and non-VA medical records.  

With regard to the claims for hypertension and diabetes mellitus, the Veteran has not been afforded examinations, and etiological opinions have not been obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

The Veteran's service treatment reports do not show any relevant complaints, treatment, or findings of hypertension or diabetes mellitus, providing evidence against these claims.  Therefore, the second McLendon criterion is not satisfied. 

With regard to the third McLendon criterion, there are some notations of diabetes mellitus in VA progress notes dated in beginning in 2008 that are of questionable reliability.  However, even assuming arguendo that diabetes mellitus is shown as of 2008, the earliest medical evidence of diabetes mellitus is dated no earlier than 2008.  The earliest medical evidence of an hypertension is dated in 1994.  There is no competent evidence to show that either of these conditions is related to service, which ended in 1972.  

Therefore, examinations and etiological opinions need not be obtained.  McLendon; see also 38 C.F.R. § 3.159(c)(4) (2011); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  

As a final matter, it does not appear that the Veteran was issued notification of the provisions at 38 C.F.R. § 3.310.  In this case, the Veteran was afforded a hearing in June 2011, and a review of the appellant's submissions and testimony indicate an accurate understanding of the secondary service-connection issues on appeal.  See e.g., appellant's appeal (VA Form 9), received in May 2010; June 2011 hearing transcript.  These actions indicate actual knowledge on the part of the claimant, and that she understands what is needed to prevail on her claims.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  In summary, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claims, and she has not been prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  Shinseki.  The Board therefore finds that no prejudice to the Veteran will result from proceeding with adjudication without additional notice or process. 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


